                                                                r ILCB
                                                U.S.DoTRiCTCCyi^l
               IN THE UNITED STATES DISTRICT C0URT5P,PRHHAH OiV.
                     THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION         2020 '•'^N I6 PM 12-0 I

THE FORD PLANTATION CLUB,                               CLER^
INC. and THE FORD PLANTATION                                 SO.DIST. OF GA.
ASSOCIATION, INC.,

        Plaintiffs and Counter-
        Defendants,

V.                                                 CASE NO. CV417-023


MICHAEL MCKAY, Individually
and as Trustee of the TARA
HILL I REVOCABLE TRUST,

        Defendants and Counter-
       Claimants.



                                  ORDER


        After granting Plaintiffs' Motion for Partial Summary

Judgment       and    Motion     for   Summary    Judgment,       the       Court

directed Plaintiffs "to provide this Court with an updated

calculation      of    damages,    including     the    per   diem    interest

rate     for    both     the     outstanding     Association         dues      and

outstanding Club dues." (Doc. 45 at 17.) Plaintiffs have

since    complied.      (Doc.    48;   Doc.    54.)    Defendants     did      not

respond    to   Plaintiffs'       calculations.       Defendants,     however,

did move for reconsideration of this Court's order granting

summary judgment to Plaintiffs (Doc. 49), which this Court

denied on December 20, 2019 (Doc. 52).
